This is a motion to strike the transcript of the record on appeal. The grounds of the motion are identical with the grounds set out in a motion of the same kind in the case of Anna J. Taylor, as Administratrix of the estate of William C. Taylor, Deceased, Respondent, v. Nevada Gas Company, Ltd., a Corporation, Appellant, 55 Nev. 329, 28 P.2d 134, decided on this date, in which the motion was denied. The facts are the same. Consequently on the authority of that decision, the motion in the case before us should be denied.
It is so ordered. *Page 331